IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39647

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 596
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 17, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
NATHAN WAYNE HUNT,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Judgment of conviction and unified sentence of eighteen years, with a minimum
       period of confinement of eight years, for robbery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Nathan Wayne Hunt pled guilty to robbery. Idaho Code § 18-6501. The district court
sentenced Hunt to a unified term of eighteen years, with a minimum period of confinement of
eight years. Hunt appeals contending that the district court abused its discretion by imposing an
excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hunt’s judgment of conviction and sentence are affirmed.




                                                   2